Case 3:19-cv-00379-TJC-JRK Document 131 Filed 01/28/21 Page 1 of 3 PageID 763




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


   SHERI MOSLEY, individually and
   on behalf of all others similarly
   situated,

         Plaintiff,

   v.                                              Case No. 3:19-cv-379-J-32JRK

   LOZANO INSURANCE
   ADJUSTERS, INC., FRANK
   LOZANO, LISETTE LOZANO,
   ANCHOR INSURANCE
   HOLDINGS, INC., and KEVIN
   PAWLOWSKI,

         Defendants.



                                      ORDER

         This case is before the Court on the Joint Motion for Final Approval of

   Fair Labor Standards Act Settlement (Doc. 123). On January 11, 2021, the

   assigned United States Magistrate Judge issued a Report and Recommendation

   (Doc. 130) recommending that the Motion be granted in part and deferred in

   part. No party has filed an objection to the Report and Recommendation, and

   the time in which to do so has passed. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

   72(b); M.D. Fla. R. 6.02(a). Upon de novo review of the file and for the reasons

   stated in the Report and Recommendation (Doc. 130), it is hereby
Case 3:19-cv-00379-TJC-JRK Document 131 Filed 01/28/21 Page 2 of 3 PageID 764




         ORDERED:

         1.     The Report and Recommendation of the Magistrate Judge (Doc.

   130) is ADOPTED as the opinion of the Court.

         2.     The parties’ Joint Motion for Final Approval of Fair Labor

   Standards Act Settlement (Doc. 123) is GRANTED in part and DEFERRED

   in part.

         3.     As stated in the Report and Recommendation (Doc. 130), the Motion

   is GRANTED to the extent that the Court APPROVES the parties’ Settlement

   Agreement (Doc. 123-1)—including the requested attorneys’ fees and costs, but

   excluding the $5,000 service award for the time being—as involving a bona fide

   dispute over an FLSA provision and as fair and reasonable.

         4.     The Court DEFERS ruling on the issue of the $5,000 service award

   and retains jurisdiction to decide the matter pending a final decision in Johnson

   v. NPAS Sols., LLC, 975 F.3d 1244 (11th Cir. Sept. 17, 2020). The parties are

   directed to deposit the $5,000 into the registry of the Court pending the Court’s

   determination of the service award issue. The parties are directed to notify the

   Court no later than fourteen (14) days after a final decision is issued in Johnson.

         5.     The Clerk should terminate all pending motions and deadlines and

   close the file.




                                           2
Case 3:19-cv-00379-TJC-JRK Document 131 Filed 01/28/21 Page 3 of 3 PageID 765




         DONE AND ORDERED in Jacksonville, Florida the 28th day of

   January, 2021.




   tnm
   Copies to:

   Honorable James R. Klindt
   United States Magistrate Judge

   Counsel of record




                                         3
